UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1404



HERBERT HAYES,

                 Plaintiff - Appellant,

          v.


KIMBRELL KELLY TUCKER, District Court Judge,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:07-cv-00186-FL)


Submitted:   July 8, 2008                  Decided:   July 30, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Hayes, Appellant Pro Se. Grady L. Balentine, Jr., Special
Deputy Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Herbert Hayes appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    Hayes v. Tucker, No.

5:07-cv-00186-FL (E.D.N.C. Mar. 10, 2008).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             AFFIRMED




                              - 2 -